DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on March 19, 2021 is acknowledged.

Election/Restrictions
Applicant elected with traverse Invention I and Species A1 (figure 2) and Species B1 (figure 1) in the reply filed on February 24, 2021. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on March 12, 2021.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2021. 

Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “a water pump” in line 6.  It appears to be a double inclusion of the “hydraulic portion” recited in line 3.  The specification discloses, in paragraph 0021, that the “hydraulic portion 110 is, for example, various types of water pumps.”
Claim 1 recites the limitation "the top surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
The term "adjacent" in claim 1 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: lying near, close or contiguous.  Dictionary.com.  The terms near and close are relative terms.  They are also subjective terms.  Additionally, Applicant’s specification fails to disclose the water spouts being contiguous.  Therefore, the contiguous definition is not applicable.
Claim 10 recites the limitation “a water surface” in line 2.  It appears to be a double inclusion of the “water surface” recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skluzacek et al. (7,427,036) in view of Geiger (4,819,874).
Skluzacek et al. disclose a fountain device comprising:
a fountain core 24,26,28 including a hydraulic portion 26,56 and a power supply 28,32;
wherein the fountain core comprises a water pump 26, 56 to pump an amount of water from a water inlet 64 at a lower portion of the hydraulic portion by means of the hydraulic portion and spray the water via plurality of water spouts (opens separated by ribs 102) at an upper portion of the hydraulic portion to form a water spray;
a floating portion 12;
wherein the floating portion comprises a core mounting hole 14 that holds the fountain core so that the fountain core can form the water spray by the hydraulic portion in a state that the fountain device floats on a water surface;
wherein the plurality of water spouts are arranged on the tope surface of the fountain core.
Skluzacek et al. differ from the currently claimed invention in the water spouts forming at least two water spraying groups located in at least two concentric circles and staggered along a circumferential direction.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided at least two concentric circles of water spouts that are staggered along a circumferential direction in the device of Skluzacek et al. as taught by Geiger to produce a generally conical spray (Geiger, col. 3, ll. 28-31).
Skluzacek et al. further disclose
an interface (wall of opening 14)
at least one first lamp 110;
a reflection part 112.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skluzacek et al. (7,427,036) in view of Geiger (4,819,874) as applied to claim 1 above, and further in view of Herman (3,393,643).
Skluzacek et al. in view of Geiger disclose the limitations of the claimed invention with the exception of the floating portion inflating so that at least a portion of it’s surface at the core mounting hole is abutted against a circumferential wall of the housing of the fountain core.
Herman discloses a floating portion 25 that inflates so that at least a portion of its surface (the bead of the tire) at the core mounting hole is abutted against a circumferential wall (rim of wheel 23 that in contact with the tire bead) of the housing 23.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the floating portion Skluzacek et al. with the floating portion of Herman to reduce cost by utilizing a conventional tire as a floating portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5 and 7-11 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK